                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                            3:18-cv-00012-RJC

ROSA RAMIREZ,                                   )
                                                )
             Plaintiff,                         )
                                                )
      v.                                        )
                                                )             ORDER
                                                )
LIBERTY LIFE ASSURANCE COMPANY                  )
OF BOSTON; WELLS FARGO AND                      )
COMPANY; and WELLS FARGO AND                    )
COMPANY LONG TERM DISABILITY                    )
PLAN                                            )
                                                )
            Defendants.                         )
____________________________________            )

      THIS MATTER comes before the Court on the Motion for Admission Pro Hac

Vice and Affidavit of Robert M. Wood, (Doc. No. 16), filed November 15, 2018. For

the reasons stated therein, the Motion is granted.

      SO ORDERED.


                               Signed: November 28, 2018




                                           1
